           Case 3:20-cv-01099-JCH Document 22 Filed 11/04/20 Page 1 of 3




UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT
--------------------------------------------------------------
CERTAIN UNDERWRITERS AT LLOYD’S
OF LONDON SUBSCRIBING TO CONTRACT
NO. B0621MASRPM17BND, CERTIFICATE
NO. PTH-1760303, a/s/o STEPHEN RAK,
                                                                  20-CV-01099 (JCH)
                  Plaintiff,

v.

BREWER FERRY POINT MARINA, INC.,
SHM FERRY POINT, LLC and SAFE HARBOR
MARINAS, LLC,

                  Defendant

v.

OFFSHORE NORTHEAST, LLC

                  Third-Party Defendant
---------------------------------------------------------------

                    DEFENDANT SHM FERRY POINT, LLC’S ANSWER
                  TO OFFSHORE NORTHEAST, LLC’S COUNTER-CLAIMS

         Defendant, SHM Ferry Point, LLC, by and through its attorneys, Tisdale Law Offices,

LLC, Answer to Offshore Northeast, LLC’s Counter-Claims dated October 14, 2020 states as

follows:

                                COUNTER-CLAIM FOR INDEMNITY

         Denies the allegations contained in Offshore Northeast, LLC’s Counter-Claim for

Indemnity against Defendant SHM Ferry Point, LLC.

                               COUNTER-CLAIM FOR CONTRIBUTION

         Denies the allegations contained in Offshore Northeast, LLC’s Counter-Claim for

Contribution against Defendant SHM Ferry Point, LLC.
         Case 3:20-cv-01099-JCH Document 22 Filed 11/04/20 Page 2 of 3




                                AFFIRMATIVE DEFENSES

       SHM Ferry Point, LLC adopts the affirmative defenses asserted in its Amended Answer

to Plaintiff’s Complaint insofar as they apply to Offshore Northeast, LLC’s Counter-Claims.


Dated: November 4, 2020                            Attorneys for the Defendant,
       Southport, CT                               SHM Ferry Point, LLC,

                                              By: /s/ Timothy J. Nast
                                                  Timothy J. Nast
                                                  Tisdale Law Offices, LLC
                                                  10 Spruce Street
                                                  Southport, CT 06890
                                                  Tel: 203-254-8474
                                                  Fax: 203-254-1641
                                                  tnast@tisdale-law.com




                                               2
          Case 3:20-cv-01099-JCH Document 22 Filed 11/04/20 Page 3 of 3




                               CERTIFICATION OF SERVICE

       I hereby certify that on November 4, 2020, a copy of the foregoing was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing. Parties may access this filing through the Court’s CM/ECF

system.



                                                   /s/ Timothy J. Nast
                                             Timothy J. Nast




                                                3
